Exhibit 10.1

 

AGREEMENT AND PLAN OF MERGER

 

OF

 

BLUE CALYPSO, INC., a Nevada corporation

 

with and into

 

BLUE CALYPSO, INC., a Delaware corporation

 

This Agreement and Plan of Merger (this “Agreement”), is entered into as of
September 9, 2011 by and between Blue Calypso, Inc., a Delaware corporation
(“BC-Delaware”), and Blue Calypso, Inc., a Nevada corporation (“BC-Nevada”).

 

RECITALS

 

WHEREAS, the Board of Directors of BC-Delaware has approved the business
combination transaction provided for herein in which BC-Nevada will merge with
and into BC-Delaware (the “Merger”), its wholly-owned subsidiary, with
BC-Delaware as the sole surviving entity of the Merger, on the terms and subject
to the conditions set forth in this Agreement; and

 

WHEREAS, the Board of Directors and stockholders of BC-Nevada have approved the
Merger.

 

AGREEMENT OF MERGER

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
contained herein, the parties hereby agree as follows:

 

ARTICLE I - THE MERGER

 

1.01                           Director and Stockholder Approval.

 

(a)                                  The Board of Directors and the stockholders
of BC-Nevada approved the Merger in accordance with the Nevada Revised Statutes,
as amended (the “NRS”), in each case by written consent dated as of September 9,
2011.

 

(b)                                 The Board of Directors of BC-Delaware
approved the Merger in accordance with the Delaware General Corporation Law, as
amended (the “DGCL”), by written consent dated as of September 9, 2011.

 

1.02                           The Merger.  Upon the terms and subject to the
conditions set forth in this Agreement, BC-Nevada shall be merged with and into
BC-Delaware at the Effective Time (as defined below) of the Merger.  Following
the Merger, the separate existence of BC-Nevada shall cease and BC-Delaware
shall continue as the surviving corporation and shall succeed to and assume all
the rights, liabilities and obligations of BC-Nevada in accordance with the DGCL
and the NRS.  BC-Delaware, the surviving

 

--------------------------------------------------------------------------------


 

corporation, will be responsible for, and obligated to pay, all applicable
Delaware or Nevada franchise tax and any related fees of BC-Nevada if the same
are not timely paid.

 

1.03                           Closing.  The Closing of the Merger (the
“Closing”) will take place immediately upon satisfaction by BC-Nevada of all
requirements under the Securities Exchange Act of 1934, as amended, pertaining
to the Merger (the date of the Closing being referred to herein as the “Closing
Date”).  At the Closing, (i) the certificate or certificates (the “Stock
Certificates”), if any, that, immediately prior to the Effective Time of the
Merger, represent the issued and outstanding shares of common stock of
BC-Nevada, $0.0001 par value per share (the “BC-Nevada Stock”), shall be
delivered as required by Article II below, (ii) an appropriate officer, or other
authorized person, of each of BC-Delaware and BC-Nevada shall execute and
acknowledge (a) the Certificate of Merger to be filed with the Secretary of
State of the State of Delaware (the “Certificate of Merger”) and (b) the
Articles of Merger to be filed with the Secretary of State of the State of
Nevada (the “Articles of Merger”), and (iii) the parties shall take such further
action as is required to consummate the transactions described in this
Agreement, the Certificate of Merger and the Articles of Merger.

 

1.04                           Effective Time of the Merger.

 

(a)                                  At the Closing, the parties shall file the
Certificate of Merger with the Secretary of State of the State of Delaware
executed in accordance with the relevant provisions of the DGCL and the Articles
of Merger with the Secretary of State of the State of Nevada executed in
accordance with the relevant provisions of the NRS.

 

(b)                                 The Merger will be effective (i) in
Delaware, on the date the Certificate of Merger is accepted for filing by the
Secretary of State of the State of Delaware, in accordance with Sections 253 and
103 of the DGCL and (ii) in Nevada, on the date the Articles of Merger are
accepted for filing by the Secretary of State of the State of Nevada in
accordance with the NRS (the “Effective Time” of the Merger).

 

1.05                           Effects of the Merger.  The Merger shall have the
effects set forth in the DGCL and the NRS.

 

1.06                           Certificate of Incorporation and Bylaws.

 

(a)                                  The Certificate of Incorporation of
BC-Delaware as in effect at the Effective Time of the Merger shall be the
Certificate of Incorporation of BC-Delaware, the surviving corporation, until
thereafter changed or amended as provided therein or by applicable law.

 

(b)                                 The Bylaws of BC-Delaware as in effect at
the Effective Time of the Merger shall be the Bylaws of BC-Delaware, the
surviving corporation, until thereafter changed or amended as provided therein
or by applicable law.

 

1.07                           Directors.  The directors of BC-Delaware at the
Effective Time of the Merger shall be the directors of BC-Delaware, the
surviving corporation, until the earlier of their resignation or removal or
until their respective successors are duly elected and qualified, as the case
may be.

 

2

--------------------------------------------------------------------------------


 

1.08                           Officers.  The officers of BC-Delaware at the
Effective Time of the Merger shall be the officers of BC-Delaware, the surviving
corporation, until the earlier of their resignation or removal or until their
respective successors are duly elected and qualified, as the case may be.

 

1.09                           Copy of the Agreement.  An executed copy of this
Agreement will be kept on file at the offices of BC-Delaware, the surviving
corporation.  A copy of this Agreement will be furnished by BC-Delaware, on
written request and without cost, to any holder of capital stock of BC-Delaware
(or former holder of capital stock of BC-Nevada) and to any creditor or obligee
of BC-Nevada at the time of the Merger if such obligation is then outstanding.

 

1.10                           Abandonment.  At any time before the Effective
Time of the Merger, this Agreement may be terminated and the Merger may be
abandoned for any reason whatsoever by the Board of Directors of either
BC-Nevada or BC-Delaware, or both.

 

ARTICLE II - EFFECT OF MERGER ON THE STOCK

 

2.01                           Effect on Stock Holdings.

 

(a)                                  As of the Effective Time of the Merger, by
virtue of the Merger and without any action on the part of BC-Nevada or the
stockholders of the BC-Nevada Stock, each issued and outstanding share of
BC-Nevada Stock shall be converted into the right to receive one share of common
stock, par value $0.0001 per share, of BC-Delaware (the “Delaware Common
Stock”), whether or not certificates representing said shares are then issued
and delivered.

 

(b)                                 As of the Effective Time of the Merger, any
shares of the Delaware Common Stock held by BC-Nevada shall be cancelled and
retired and shall cease to exist and no consideration shall be delivered in
exchange therefor.

 

Remainder of Page Intentionally Left Blank.

Signature Page(s) Follow.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned corporations have executed this Agreement as
of the date first written above.

 

 

BLUE CALYPSO, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Andrew Levi

 

Name:

Andrew Levi

 

Title:

Chief Executive Officer

 

 

 

 

 

BLUE CALYPSO, INC.,

 

a Nevada corporation

 

 

 

 

 

By:

/s/ Andrew Levi

 

Name:

Andrew Levi

 

Title:

Chief Executive Officer

 

SIGNATURE PAGE TO

AGREEMENT AND PLAN OF MERGER

 

--------------------------------------------------------------------------------